EXHIBIT
l

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page1lof8 PagelD# 4
 

 

IN THE CHANCERY COURT OF BRADLEY COUNTY, TENNESSEE
COREY HINDMAN,

Plaintiff,

Vv.

Docket No. At 0 (N iN)

MDG CONNECTED SOLUTIONS, INC.
f/k/a MDG COMPUTER SERVICES, INC.

Defendant.

Ne et ee ee A ee ee

COMPLAINT

 

no si Ha nL anv eke

Corey Hindman says:

i. Corey Hindman is a Bradley County, Tennessee resident residing at 238 Old
Parksville Road, Cleveland, Bradley County, Tennessee,

2. MDG Computer Services, Inc. is an Illinois corporation with its principal place of

business at 1343 Mulberry Lane, Cary, Illinois 60013-6507. This Defendant changed their name

to MDG Connected Solutions, Inc. in 2019 and has previously done business under the names

3Gstore.com and SGstore.com. None of these entities are licensed to do business in the State of
Tennessee.

2. This cause of action arises from a breach of contract and failure to pay

commissions owed to your Plaintiff which were earned in Bradley County, Tennessee. Since
Corey Hindman served as a director of One Talk Sales for the Defendants from July 2017

through May 19, 2020 when he was terminated by the Defendants, your Defendant is subject to
the jurisdiction and venue of this Court by allowing the Plaintiff to maintain his office and base

of operations for his position as director of One Talk Sales in Bradley County, Tennessee.

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 2of8 PagelD#:5

 
4, On July 20, 2017, Michael Ginsberg, as President, issued the attached email to
Corey Hindman offering him a position with the Defendant as Director of One Talk Sales with a
annual gross starting salary of $75,000.00 plus payment of quarterly commissions for every One
Talk phone that is sold for $10.00 per phone. (See attached agreement). From J uly 2019
through the date of the Defendant’s wrongful termination of Corey Hindman on May 19, 2020,
Defendant paid the $10.00 per phone commission for some of the One Talk phones that were
sold by the Plaintiff.

5. At the time of Corey Hindman's discharge, he had sold 21,466 One Talk phones
and been paid commissions on 14,696 of these phones. As a result, commissions were owed on
the sale of 6,770 One Talk phones or $67,700.00.

6. Your Defendant, MDG Computer Services, Inc. under-reporting of Hindman's
actual sales and improper withholding of the employer taxes violates the following statutes in the
State of Tennessee and serves as a breach of contract for a negligent and fraudulent
misrepresentation of Hindman's actual earnings:

a. Your Defendant violated T.C.A. §50-2-102, which provides:

i. An employee ... upon demand of other indebtedness and upon refusal of
a corporation to redeem ... evidence of indebtedness in good and lawful
money of the United States, may maintain an employee's ... own name
an action before any court of competent jurisdiction against the
corporation issuing evidence of indebtedness, pursuant to subsection (a)
for the recovery of value of the indebtedness; and, if the plaintiff recovers
a judgment in the case, it shall include a penalty of 25 percent of the
amount due and a reasonable fee for the plaintiff's attorney's fees for the
attorney's services in suit, all of which, as well as costs, shall be taxed
against the defendant.

b. Your Defendant violated T.C.A. §50-2-103 which provides:

All wages or compensation of employees in private employment shall be due and
payable as follows:

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 3o0f8 PagelD #: 6

 
i, All wages or compensation earned or unpaid prior to the first date of any
month shall be due and payable not later than the 20" day of the month
following the one in which the wages were earned;

li. All wages for compensation earned or unpaid prior to the 16" day of any
month shall be due and payable not later than the Sth day of the
succeeding month.

c, Your Defendant violated and/or breached their contract employment with
Hindman by failing to remit the commissions on the actual sales generated by
Hindman;

d. Your Defendant negligently and fraudulently misrepresented to Hindman what

his actual sales were as an employee during 2017, 2018 and 2019 and Hindman
justifiably relied upon his employer to remit to him the actual sales that he
generated for federal reimbursement. Defendant exclusively maintains the means
of information as to the amount of sales generated by Hindman, the billing
information for those sales, and payment of those sales which were exclusively
accessible only to the Defendant.

e. Your Defendant willfully and voluntarily violated the Fair Labor Standards Act
by failing to pay Hindman the wages he was owed during each pay period. (See
29 U.S.C. §201 et seq.) Michael Ginsberg was in operational control of
Defendant and conspired with other defendants to voluntarily underpay Hindman
the wages he was due. Under 29 U.S.C. §216(b) Hindman, if he prevails, is
entitled to award of his attorney's fees.

WHEREFORE Hindman seeks a judgment determining that the Defendant owes
Hindman $67,700.00 of commissions plus interest and attorney's fees in an amount not to exceed
$74,999.00.

Respectfully submitted,

LOGAN-THOMPSON, P.C.
Jor, ~ ‘fA fy a prx
By faa AL Ne
ROBERT G. NORRED, JR. (BPR#012740)
Attorneys for Plaintiff
PO Box 191
Cleveland, TN 37364-0191
423/476-2251

 

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 4of8 PagelD#: 7

 
COST BOND

We, the undersigned Principal and Surety, do hereby acknowledge ourselves as security
for the costs of this cause, not to exceed $1,000.00.

LOGAN-THOMPSON, P.C., Principal and Surety,
by oo

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 5of8 PagelD#: 8
From: Corey Hindman <bravesfan.ch@gmail.com>
Date: Thu, Jul 20, 2017 at 4:11 PM

Subject: Re: Corey Hindman Employment Offer
To: Michael Ginsberg <mike@3gstore.com>

Corey lee Hindman

2911 N ocoee st
Cleveland, tn 37312

Dob 2/24/1989

On Jul 20, 2017 3:33 PM, "Michael Ginsberg" <mike@3gstore.com> wrote:
Awesome!

Send me your home address, your name exactly as it appears on your driver's license and date of birth, | will setup the
Quest Diagnostics.

On Thu, Jul 20, 2017 at 2:29 PM, Corey Hindman <bravesfan.ch@gmail.com> wrote:
| accept.

On Jul 20, 2017 12:34 PM, "Michael Ginsberg" <mike@3gstore.com> wrote:
Corey,

On behalf of 3Gstore.com and our parent company MDG Computer Services, | am pleased to offer you a position of Director of One
Talk Sales with a start date of TBD.

Should you accept this job offer your annual gross starting salary of $75,000, paid in bi-monthly (15th and end of the month}
installments by direct deposit, beginning TBD. MDG will also be paying you the following commissions quarterly for every One Talk
phone that is sold:

$10 per phone. if we need to hire additional employees to support One Talk, the per phone rate will drop to $8
Also, if we sell the One Talk Process/Programming to Verizon directly, you will get 4% of any Verizon lump sum (need to be working
here a minimum of 1 year to qualify)

EXHIBIT

 

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 6of8 PagelD#: 9

 
Yqu will be eligible to participate in our Health and Dental Insurance plan the 1st day of the month following 60 days
of employment and our 401K after 1 year of service. Also, you will qualify for our short and long term disability after your full 60 days
(no charge to you for this). In addition, we offer vacation time and paid holidays as detailed in our employee handbook.

{am attaching a link to download the following documents that will need to be reviewed/completed and brought with you on your first
day of employment:

1. MDG Employee Application v3 (need returned with acceptance of this offer)

2. MDG Employee information Form

3. W4 Form (Federal & Illinois)

4, MDG Computer Services Employee Handbook (needs to be reviewed and the last page only returned)
&. Employee Handbook Addendum - Non-Compete

6. Employee Handbook Addendum - Equipment

7, Employee Handbook - Drug Testing Consent

8. Direct Deposit for Paylocity our Payroll provider (We only pay via Direct Deposit vs. check)
Link to download the above forms.

In addition, { will need a copy of a cancelled check along with the Direct Deposit form.

This offer of employment is contingent upon:

Successful Completion of a Pre-Employment Drug Screening - MDG is a drug-free work environment. As a result, an additional
condition of this offer is that you must pass a pre-employment urine drug screening. Should you accept this offer, you will receive
further instructions on where and when to take the drug test from a company called Quest Diagnostics.

Results of Pre-employment Background Investigation - Because your position may involve confidential business information, MDG will
perform a routine pre-employment background confirmation.

Withdrawal - MDG may withdraw or revoke this offer at any time, prior to or after acceptance by you MDG strives to operate at the
highest professional and ethical levels. Accordingly, it is extremely important that MDG employees recognize and abide by their
obligations not only to MDG but also to any former em ployer. Therefore, your representations to MDG during the interview process
regarding contractual obligations you may owe to third parties are very important to MDG,

Employment Relationship - As is usual, the employment relationship (where “at-will employment is applicable) may be ended by you or
by MDG for any reason at any time.

Please inform us of your decision about our offer by responding to my email no later than July 27, 2017 11:59:00 PM CST. If you have
questions or would like additional information, feel free to call me at +1 (847) 404-0534 or email me at mike@3Gstore.com, I'll be
happy to help. The only form that | require with your acceptance is the form named "MDG Employment Application v3" to be
completed and returned. The others can be returned on your first day of work.

Thank you and | am really looking forward to having you on our growing team!

Michael Ginsberg
CEO / Founder
3Gstore.com

 

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 7of8 PagelD #: 10

 
. 770-C Industrial Dr,

Cary, IL 60013

1-866-3GSTORE Ext: 701 (866 347 8673 or 847-462-4004)

Direct: 847-701-1353

Cell: 847-404-0534

email/gtalk/facetime/iMessage: <mike@3gstore.com> | Skype: michaelginsberg1963
Twitter: @michaelginsberg

 

 

 

 

 

 

TEES
Le]

hatetes
[x]

ezaesy

 

 

 

 

This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the
sole use of the addressee. Any use, duplication, disclosure or dissemination of this communication, other than by the
addressee, is prohibited. If you have received this communication in error, please notify the sender immediately and
delete or destroy this communication and all copies.

Michael Ginsberg

CEO / Founder

3Gstore.com

770-C Industrial Dr.

Cary, IL 60013

1-866-3GSTORE Ext: 701 (866 347 8673 or 847-462-4004)

Direct: 847-701-1353

Cell: 847-404-0534

email/gtalk/facetime/iMessage: <mike@3gstore.com> | Skype: michaelginsberg1963
Twitter; @michaelginsberg

 

 

 

 

[x] 4
:
py
} i “I a tM of
Ce a) lg) 9 el 9] 3
rH Bs % of
z Ee } t g
Le

 

 

 

 

 

 

This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the
sole use of the addressee. Any use, duplication, disclosure or dissemination of this communication, other than by the
addressee, is prohibited. If you have received this communication in error, please notify the sender immediately and
delete or destroy this communication and all copies.

3

Case 1:20-cv-00272-TRM-SKL Document 1-1 Filed 09/17/20 Page 8o0f8 PagelD#: 11

 
